DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 08/23/2022 are accepted. Claims 6, 21-22, and 25-27 are amended; and claims 7-9 are newly cancelled.
Response to Arguments
3)	Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant bases the majority of the arguments on claim language that is both newly amended into the claims and new matter, in that the use of “annular chamber” or “annular fluid chamber” (the second of which is not within the specification at all) was only geared towards the embodiments of Figs. 2-7. Applicant elected the embodiment of Figs. 10A-B (Response to Election filed 12/13/2021). With regards to Applicant’s argument of the “needle” (50) of Humphrey not comparable to the “stylet” presently recited, the function of the stylet, as claimed, is to allow for release of fluid from the membrane via extension of said stylet. The “needle” of Humphrey’s functions in the same manner, as stated in the Final Rejection filed 06/23/2022 (Page 3). Therefore, the arguments are considered to be unpersuasive.
Claim Objections
4)	Claim 21 is objected to because of the following informalities:
Claim 21, line 11, “first sealed state to the second unsealed” should read “sealed state to the unsealed” for clarity and consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7)	Claims 6, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 6 recites “a tip body defining a fluid chamber forming an annular chamber and receiving a stylet through a central channel formed by the annular chamber” in lines 2-3. However, the specification does not disclose that the chosen claimed embodiment of Figs. 10A-B has “an annular chamber”. The specification further does not disclose a “central channel” at all, or how the fluid chamber could form an annular chamber, which them forms the central channel. Therefore, there is a failure to comply with the written description requirement. 
	Claim 21 recites the limitation “an elongate lumen terminating in a distal tip including a distal opening” in line 3. However, the specification states that “a distal tip” is the entirety of the device 1000, as shown in Figs. 10A-10B. Therefore, the specification is unclear how the elongate lumen can terminate in the distal tip, as the “distal tip” is the entirety of the device, and there is a failure to comply with the written description requirement. Additionally, “a distal opening” is not defined within the specification, thus creating a further failure to comply with the written description requirement. 
	Claim 21 recites the limitation “defining an annular fluid chamber between the stylet and an inner surface of the elongate lumen” in lines 5-6. However, the specification does not disclose that the chosen claimed embodiment of Figs. 10A-B has “an annular chamber”. Therefore, there is a failure to comply with the written description requirement. 
Claim 22 recites the limitation “wherein the distal opening is at least partially covered by “a membrane”. However, the only membrane referred to within the specification is the “movable member”, which has already been claimed separately in claim 21, line 8. Therefore, the specification is silent as to how the movable member and the membrane can be two separate entities, and there is a failure to comply with the written description.
Claims 22-24 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 21. 
Claim 25 recites the limitation “an annular fluid chamber…wherein the annular fluid chamber retains fluid surrounding a length of the stylet” in lines 2-3. However, the specification does not disclose that the chosen claimed embodiment of Figs. 10A-B has “an annular chamber”. As the specification fails to teach the chosen embodiment having “an annular chamber”, it also fails to teach wherein “the annular fluid chamber retains fluid surrounding a length of the stylet”. Therefore, there is a failure to comply with the written description requirement. 
Claims 26-27 are rejected under 35 U.S.C. by virtue of their dependence on claim 25.
8)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10)	Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “an elongate lumen terminating in a distal tip including a distal opening” in line 3. However, it is unclear whether the elongate lumen or the distal tip is what includes the distal opening. Therefore, the claim is indefinite.
Claims 22-24 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 21.
Claim Rejections - 35 USC § 102
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13)	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise et al. (U.S. PGPUB 20010023333), hereinafter Wise.
	Regarding claim 6, Wise teaches an apparatus comprising:
		a tip body (Fig. 5; 62) defining a fluid chamber (Fig. 5; 66) forming an annular chamber (as shown in Fig. 5) and receiving a stylet (Fig. 5; 74) through a central channel formed by the annular chamber (as shown in Fig. 5); and
		a movable member (Fig. 5; 76) coupleable to the stylet (as shown in Fig. 5) and including a membrane (Examiner interprets the movable member itself to be a membrane) sealably enclosing the fluid chamber, the movable member being configured to move and top open the fluid chamber responsive to extension of the stylet, the membrane being configured to release fluid from the fluid chamber upon the extension of the stylet (as shown in Fig. 4) [Paragraph 0036].
Examiner’s Note
14)	Let it stand on the record that Examiner notes there is no prior art rejection for claims 21-27. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claims 21-27, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783